Mr. Justice Scott delivered the opinion of the Court: This bill was brought by Andrew J. Bridges and others, against Alexander Rice, to remove a cloud from real estate described in their bill, and which they claim to own in fee. simple as the heirs at law of Lewis J, Bridges, deceased. To the bill alleging the facts relied on for relief, a demurrer was sustained by the circuit court, and the bill dismissed. That which is said to be a cloud upon the title of the property is a deed made by the executors of the testator, under a decree of the circuit court, to defendant, and which purports to convey to him all the right and title that was in the testator at the time of his death. The mere statement of this fact makes it apparent a freehold is involved in the litigation, and under the recent Practice act the case is properly brought directly to this court. It is alleged the court, in the suit of the executors, under which the lands were sold to defendant, had no jurisdiction to pronounce the decree it did. Two reasons are assigned in support of the objection: 1st, it was a bill to sell real estate to pay debts, and in such cases the circuit court has no jurisdiction, exclusive jurisdiction having been conferred on county courts in such matters; and 2d, but if the circuit court had jurisdiction in such cases, the court, in the original case, failed to acquire jurisdiction, because the bill was neither signed by the executors nor verified by affidavit. It will only be necessary to remark upon the first objection, for if that is not tenable it follows the other is without force. The original bill, under which the land was sold to defendant, is made a part of the present bill, and on inspection it is found it is a misapprehension to suppose it was a mere bill to sell real estate to pay the debts of the testator. It is alleged it was the duty of the executors under the will to sell certain town lots, either at private or public sale, to pay the debts allowed against the estate, and that no such sale could be effected without ruinous sacrifice of the property, to the great detriment of the parties interested therein, and as there were salable lands belonging to the estate, the executors sought the aid and advice of the court as to the manner in which the trust should be performed. That was the privilege and the duty of the executors where the trust became embarrassed, and their duties under the will complicated by circumstances neither foreseen nor provided against by the testator. Equity has always assumed jurisdiction to control and advise as to 'the management of trusts and trust estates. Under the circumstances, it was most appropriate for the executors to invoke the aid of a court of chancery "in the execution of the trust imposed upon them by the will which they had undertaken to administer, and the court having obtained jurisdiction, as it did, for one purpose, it could afford such relief in the premises as to right and justice should appertain. Whether the court decreed wisely or not, is not a material question now, but in making the decree the court acted under general powers possessed by courts of chancery where trust estates or estates of infants are involved, and having had jurisdiction of the persons of the parties interested, and of the subject matter of the suit, the sale of the property under its decree to a stranger to the record, as defendant was, is valid, and must be protected. The decree of the circuit court is right, and must be affirmed. Decree affirmed.